COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


WRANGLER\VF CORPORATION
                                               MEMORANDUM OPINION *
v.   Record No. 1634-96-3                          PER CURIAM
                                                NOVEMBER 12, 1996
BONNIE MAE WOODWARD


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (J. David Griffin; Fowler, Griffin, Coyne &
             Coyne, on briefs), for appellant.
             (Terry L. Armentrout; Armentrout & Armentrout,
              on brief), for appellee.



     Wrangler, Inc. ("employer") appeals from a decision of the

Workers' Compensation Commission ("commission") awarding Bonnie

M. Woodward ("claimant") temporary total disability benefits

commencing April 18, 1995.    Employer contends that the commission

erred in finding that (1) claimant was totally disabled after

April 20, 1995, and therefore, did not unjustifiably refuse

selective employment offered to her by employer on April 20,

1995; and (2) claimant's disability was causally related to her

compensable April 17, 1995 injury by accident.      Pursuant to Rule

5A:21(b), claimant raises the additional question of whether the

commission erred in finding that employer offered claimant a

valid panel of physicians from which to choose a treating

physician.    Finding no error, we affirm the commission's

decision.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                 I.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.    James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In awarding temporary total disability benefits to claimant

and ruling that claimant was not obligated to accept light-duty

employment offered to her by employer on April 20, 1995, the

commission found as follows:
               The medical evidence indicates that Dr.
          [Fang] Horng took the claimant out of work
          from April 18 until April 25, 1995, when he
          released her to light duty. In a subsequent
          note of April 24, 1995, he indicated that she
          would be totally disabled from April 26,
          1995, until an MRI was performed.
               On May 2, 1995, the claimant selected
          Dr. [James W.] Feeley as her treating
          physician, who referred her to Dr. [Frederick
          L.] Fox. Based on the medical evidence, she
          is entitled to temporary total disability
          benefits until May 10, 1995, when she was
          released to light duty [by Dr. Fox].
          Although we find the treatment rendered by
          Drs. Fox and Feeley to be unauthorized, we
          accept their opinions regarding disability to
          be persuasive.


     The medical records and opinions of Drs. Horng, Feeley, and

Fox provide credible evidence to support the commission's

decision.   As fact finder, the commission was entitled to give

little weight to the April 18, 1995 report of Robin Rider, a

certified nurse practitioner employed by Dr. G. Gregory Ross.     In


                                 2
the report, Rider released claimant to return to light-duty work

on April 20, 1995.   No evidence indicated whether Dr. Ross

approved of this release.    "Medical evidence is not necessarily

conclusive, but is subject to the commission's consideration and

weighing."   Hungerford Mechanical Corp. v. Hobson, 11 Va. App.
675, 677, 401 S.E.2d 213, 215 (1991).   Moreover, "[t]he fact that

there is contrary evidence in the record is of no consequence if

there is credible evidence to support the commission's finding."
 Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d
32, 35 (1991).

                                 II.

     On appeal, employer argues that the commission erred in

finding that claimant's continuing disability was causally

related to her compensable injury by accident, rather than to her

October 1995 hospitalization due to a prescription drug overdose.

Employer did not raise this issue before the commission.

Accordingly, we will not consider it for the first time on

appeal.   Green v. Warwick Plumbing & Heating Corp., 5 Va. App.
409, 413, 364 S.E.2d 4, 6 (1988); Rule 5A:18.

                                III.

     Claimant's supervisors, Linda Cook and Angela Brumbeck,

testified that, on the day after claimant's accident, they

offered her a panel of physicians, from which she chose Dr. Ross

as her treating physician.   Claimant denied selecting Dr. Ross as

her treating physician.   Rather, she contended that employer told




                                  3
her to go to Dr. Ross.   The commission accepted the testimony of

Cook and Brumbeck.   It is well settled that the determination of

a witness' credibility is within the fact finder's exclusive

purview.   Goodyear Tire & Rubber Co. v. Pierce, 5 Va. App. 374,

381, 363 S.E.2d 433, 437 (1987).       The testimony of Cook and

Brumbeck constitutes credible evidence to support the

commission's finding that claimant selected Dr. Ross as her

treating physician from a panel offered to her by employer, and

that the treatment rendered by Drs. Feeley and Fox was

unauthorized.
     For the reasons stated, we affirm the commission's decision.

                                                            Affirmed.




                                   4